DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities: “spaed” should be “spaced”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “a jaw element” whereas claim 25, from which claim 27 depends, also recites “a jaw element.” It is unclear if these are the same jaw element or two distinct jaw elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40, 42-44, 47 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneuer et al. (DE 102009045562).

Claim 40
Kneuer discloses a powertrain unit with a clutch arrangement and at least part of a flywheel mass device (14, 15; or 14, 15, and sleeve through which 46 extends which are all rotate integrally), and wherein the clutch arrangement comprises:
a friction clutch (2) having an output side (22 and/or 24) and a dog clutch (8) having an output side (8 on 4; or 4); 
the output side (22/24) of the friction clutch and the output side (8 on 4; or 4) of the dog clutch being connectible to the flywheel mass device (14, 15; or 14, 15, and sleeve through which 46 extends which are all rotate integrally) (see FIGS. 1, 2, and/or 3).




Claim 42
Kneuer discloses wherein the friction clutch and the dog clutch comprise an actuation device actuated by pressure oil (paragraph [0020]), and the flywheel mass device (14, 15) is formed to receive a portion of a pressure chamber (86).

Claim 43
Kneuer discloses wherein the flywheel mass device (14, 15) comprises a wall (continuous/integral wall 14, 15) which simultaneously forms a portion of a pressure chamber (36) and the output portion of the dog clutch (at teeth of 14).

Claim 44
Kneuer discloses additionally comprising a pressure oil supply (46) leading through the flywheel mass device (14, 15, and sleeve through which 46 extends) (see FIG. 3).

Claim 47
Kneuer discloses wherein the dog clutch jaw element (8) is supportable on the flywheel mass device (14, 15, and sleeve with 46) (e.g., via 10 or 30 depending on which jaw element).




Claim 50
Kneuer discloses wherein the flywheel mass device (14, 15) comprises a wall (continuous/integral wall 14, 15) which simultaneously forms a portion of a pressure chamber (86) and the output portion of the

Claim(s) 40 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al. (DE 102014213818).

Claim 40
Maier discloses a powertrain unit with a clutch arrangement and at least part of a flywheel mass device, and wherein the clutch arrangement comprises:
a friction clutch (13 including e.g., 20) having an output side (center plate connected to 22) and a dog clutch (7 including e.g., 8, 21) having an output side (8); 
the output side (center plate of 13) of the friction clutch and the output side (8) of the dog clutch being connectible to a flywheel mass device (e.g., 22 or 4) (see FIG. 1).

Claim 41
Maier discloses wherein the flywheel mass device (4) is formed as dual mass flywheel (see FIG. 1 illustrating a spring between two masses which would be understood by those skilled in the art to be a dual mass flywheel).

Claim(s) 40, 41, 45 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hoess et al. (US 10,889,177; hereinafter “Hoess”).

Claim 40
Hoess discloses a powertrain unit with a clutch arrangement and at least part of a flywheel mass device, and wherein the clutch arrangement comprising (see FIG. 2):
a friction clutch (disclosed as element 9 but illustrated as element 7) having an output side (right side of clutch 7 in FIG. 2) and a dog clutch (8) having an output side (right side of 8 in FIG. 2); 
the output side of the friction clutch and the output side of the dog clutch being connectible to a flywheel mass device (3).

Claim 41
Hoess discloses wherein the flywheel mass device (3) is formed as dual mass flywheel (see FIG. 2 illustrating a torsional spring/circle between two masses 9, 10 which would be understood by those skilled in the art to be a dual mass flywheel).

Claim 45
Hoess discloses a disconnect clutch (12) on an output side of the flywheel mass device (3).



Claim 46
Hoess discloses an electric motor (13) on an output side of the flywheel mass device (3).

Claim(s) 25-28, 30-32, 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norberg (US 3,935,934).

Claim 25
Norberg discloses a clutch arrangement comprising: a friction clutch (e.g., 9, 10) having an output side (10) and a dog clutch (e.g., 5, 6, 7, 8, 4) having an output side (7); the output side (10) of the friction clutch and the output side (4) of the dog clutch being connectible to an output shaft (1), wherein the dog clutch (4-8) comprises a jaw element (4) having mounted thereon at least one input-side toothing (5) and one output-side toothing (8) (see FIGS. 1 and 2).

Claim 26
Norberg discloses wherein the at least one input-side toothing (5) is axially spaced apart from the one output-side toothing (8) on the jaw element (4) (see e.g., FIG. 1). 




Claim 27
Norberg discloses wherein the dog clutch (4-8) additionally comprises a jaw element (4) supportable on the flywheel mass device (large radially extending portion of 1) (via 16).

Claim 28
Norberg discloses wherein the dog clutch (4-8) is formed as radial dog clutch (see FIG. 1).

Claim 30
Norberg discloses wherein the friction clutch (9, 10) is formed as dry clutch (see FIG. 1 illustrating no clutch space that is capable of retaining fluid).

Claim 31
Norberg discloses wherein the friction clutch (9, 10) comprises a clutch disk (right end of 2 in FIG. 1) arranged on an input side.

Claim 32 
Norberg discloses wherein the friction clutch (9, 10) comprises a pressure plate (left end of 1 in FIG. 1) arranged on an output side.



Claim 37
Norberg necessarily discloses the capability of functioning wherein negative torque is generated in a pulling direction and wherein the friction clutch is configured so as to absorb all of the negative torque since when the friction clutch engages first to synchronize the dog clutch this would absorb variations in torque in both directions including negative torque introductions.

Claim 38
Norberg discloses wherein the friction clutch comprises an input-side hub (2) to which the input toothing (5) of the jaw element (4) of the dog clutch is connected (via 6) so as to be fixed with respect to rotation relative to it (see FIG. 2).

Claim 39
Norberg discloses wherein the friction clutch and the dog clutch form an assembly unit (see FIG. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norberg in view of Futamura (US 2013/0166124).


Claim 29
Norberg does not disclose whether the friction clutch (9, 10) and/or the dog clutch (4-8) are formed as normally closed clutches. However, Futamura discloses that a normally-closed clutch and a normally-open clutch are known alternatives of one another (see paragraph [0097]). It would have been understood by those skilled in the art that a normally-closed clutch is advantageous when during a failure of the clutch, torque should continue through the clutch, whereas a normally-open clutch is advantageous when during a failure of the clutch, torque should not continue through the clutch for example due to risk of another clutch being closed and causing damage to a transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Norberg so that the clutches were normally-closed clutches since this is one of two known solutions (the clutch must either be normally opened or normally closed) with predictable results and a reasonable expectation of success (see MPEP 2143(I)).

Claim(s) 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norberg in view of Kneuer et al. (DE 102009045562; hereinafter “Kneuer”).

Claim 33
Norberg does not disclose wherein the friction clutch and the dog clutch have a common actuation device. However, Kneuer discloses a combination of a friction clutch and a dog clutch which connect the same input and output to one another wherein the clutch arrangement additionally comprises a common actuation device (e.g., 34, 36) with an actuation piston (34) for actuating both the friction clutch and the dog clutch (see FIG. 1) in order to provide a single actuator which first synchronizes and thereafter provides a positive clutch connection for improved efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Norberg to have included the common actuator of Kneuer in order to provide a single actuator which first synchronizes and thereafter provides a positive clutch connection for improved efficiency

Claim 34
Norberg as modified according to claim 33 discloses wherein the actuation device (as in Kneuer) is constructed so as to first actuate the friction clutch in a closing direction.

Claim 35
Norberg discloses that the dog clutch comprises an actuation device actuatable by pressure oil (see column 1, lines 66-67 disclosing a hydraulic actuator) but does not disclose how the friction clutch is engaged. However, Kneuer discloses a combination of a friction clutch and a dog clutch which connect the same input and output to one another including a common actuation device (e.g., 34, 36) actuatable by pressure oil with an actuation piston (34) for actuating both the friction clutch and the dog clutch (see FIG. 1) in order to provide a single actuator which first synchronizes and thereafter provides a positive clutch connection for improved efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Norberg to have included the common actuator of Kneuer in order to provide a single actuator which first synchronizes and thereafter provides a positive clutch connection for improved efficiency.

Claim 36
Norberg does not disclose how the friction clutch is controlled. However, Kneuer discloses a combination of a friction clutch and a dog clutch which connect the same input and output to one another wherein the clutch arrangement additionally comprises an actuation device (e.g., 34, 36) with an actuation piston (34) for actuating both the friction clutch and the dog clutch (see FIG. 1) in order to provide a single actuator which first synchronizes and thereafter provides a positive clutch connection for improved efficiency.

Allowable Subject Matter
Claims 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 48, the prior art does not disclose the combination “wherein the friction clutch and/or the dog clutch comprise an actuation device actuated by pressure oil, and the flywheel mass device is formed to receive a portion of a pressure chamber.” The hydraulically actuated clutches in the relevant prior art references are not incorporated into a dual mass flywheel which is required by claim 41 from which claim 48 depends.
With reference to claim 49, the prior art does not disclose the combination “wherein the flywheel mass device comprises a wall which simultaneously forms a portion of a pressure chamber and the output portion of the dog clutch.” The hydraulically actuated clutches in the relevant prior art references are not incorporated into a dual mass flywheel which is required by claim 41 from which claim 49 depends.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition, no arguments were presented related to claim 40 which includes the same scope as that rejected in the prior non-final Office Action.
The amendment to claim 40 overcomes the prior rejection under 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartz et al. (US 2016/0017930) discloses a known internal sleeve dog clutch with axially spaced radial teeth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659